Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 1 of 49 PagelD 3

DaVita Inc

Long Term Disability Coverage

 
 

Prudent,

   

EXHIBIT

A

tabbies
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 2 of 49 PagelD 4

Disclosure Notice

FOR ARKANSAS RESIDENTS

Prudential’s Customer Service Office:

The Prudential Insurance Company of America
Disability Management Services Claim Division
P.O. Box 13480

Philadelphia, Pennsylvania 19176
1-800-842-1718

If Prudential fails to provide you with reasonable and adequate service, you may contact:

Arkansas Insurance Department
Consumer Services Division

1200 West Third Street

Little Rock, Arkansas 72201-1904
1-800-852-5494

FOR ARIZONA RESIDENTS

Notice: This certificate of insurance may not provide all benefits and protections provided by
law in Arizona. Please read this certificate carefully.

FOR COLORADO RESIDENTS

THIS IS A SUPPLEMENTAL PLAN THAT IS NOT INTENDED TO PROVIDE THE MINIMUM
ESSENTIAL COVERAGE REQUIRED BY THE AFFORDABLE CARE ACT (ACA). UNLESS YOU
HAVE ANOTHER PLAN (SUCH AS MAJOR MEDICAL COVERAGE) THAT PROVIDES MINIMUM
ESSENTIAL COVERAGE IN ACCORDANCE WITH THE ACA, YOU MAY BE SUBJECT TO A
FEDERAL TAX PENALTY. ALSO, THE BENEFITS PROVIDED BY THIS PLAN CANNOT BE
COORDINATED WITH THE BENEFITS PROVIDED BY OTHER COVERAGE. PLEASE REVIEW
THE BENEFITS PROVIDED BY THIS PLAN CAREFULLY TO AVOID DUPLICATION OF
COVERAGE.

FOR FLORIDA RESIDENTS

‘ete
oF
Ly
4%
or
t
Va
Sh
Y
“a
Ua
Lg
%4,
of
a
54
o
%
es.
3
Mh

Ss .
Byer gpegtisrys sayyesuny
NE QNAY SYS

   

FOR INDIANA RESIDENTS
Questions regarding your policy or coverage should be directed to:

The Prudential Insurance Company of America
(800) 842-1718
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 3 of 49 PagelD 5

If you (a) need the assistance of the governmental agency that regulates insurance: or (b) have a
complaint you have been unable fo resolve with your insurer you may contact the Department of
Insurance by mail, telephone or e-mail:

State of Indiana Department of Insurance
Consumer Services Division

311 West Washington Street, Suite 300
Indianapolis, Indiana 46204

Consumer Hotline: (800) 622-4461; (317) 232-2395

Complaints can be filed electronically at www.in.gov/idoi.

FOR MARYLAND RESIDENTS

The Group Insurance Contract providing coverage under this certificate was
issued in a jurisdiction other than Maryland and may not provide all of the
benefits required by Maryland law.

FOR OKLAHOMA RESIDENTS

Notice: Certificates issued for delivery in Oklahoma are governed by the
certificate and Oklahoma laws not the state where the master policy was
issued.

FOR TEXAS RESIDENTS

THE INSURANCE POLICY UNDER WHICH THIS CERTIFICATE IS ISSUED IS NOT A POLICY OF
WORKERS' COMPENSATION INSURANCE. YOU SHOULD CONSULT YOUR EMPLOYER TO
DETERMINE WHETHER YOUR EMPLOYER IS A SUBSCRIBER TO THE WORKERS’
COMPENSATION SYSTEM.

FOR WISCONSIN RESIDENTS

KEEP THIS NOTICE WITH YOUR INSURANCE PAPERS

Problems with Your Insurance? — If you are having problems with your insurance company or
agent, do not hesitate to contact the insurance company or agent to resolve your problem.

Prudential’s Customer Service Office:

The Prudential Insurance Company of America
Disability Management Services Claim Division
P.O. Box 13480

Philadelphia, PA 19176

1-800-842-1718
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 4 of 49 PagelD 6

You can also contact the Cffice of the Commissioner of Insurance, a state agency which enforces

Wisconsin’s insurance laws, and file a complaint. You can contact the Office of the Commissioner of
Insurance by contacting:

Office of the Commissioner of Insurance
Complaints Department

P.O. Box 7873

Madison, Wi 53707-7873
4-800-236-8517

608-266-0103
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 5 of 49 PagelD 7

Benefit Highlights

LONG TERM DISABILITY PLAN

This long term disability plan provides financial protection for you by paying a portion of your income
while you have a long period of disability. The amount you receive is based on the amount you
earned before your disability began. In some cases, you can receive disability payments even if you
work while you are disabled. Benefits start after the elimination period.

Program Date:
Contract Holder:

Group Contract
Number:

Covered Classes:

Minimum Hours
Requirement:

Employment
Waiting Period:

Elimination Period:

Monthly Benefit:

Maximum Monthly
Benefit:

83500
CBH-LTD-1013

January 1, 2017
DAVITA INC

G-52201-CO

All full-time active teammates who are citizens or legal residents of the
United States, its territories and protectorates, excluding temporary, leased
or seasonal teammates.

Teammates must be working at least 30 hours per week.

You may need to work for your Employer for a continuous period before you
become eligible for the plan. The period must be agreed upon by your
Employer and Prudential.

Your Employer will let you know about this waiting period.

180 days.
Benefits begin the day after the Elimination Period is completed.
Your monthly benefit depends on the Option for which you are enrolled. You

are automatically enrolled for Option 1 unless you choose to enroll for Option
2.

Option 1: 50% of your monthly earnings, but not more than the Maximum
Monthly Benefit.

Option 2: 60% of your monthly earnings, but not more than the Maximum
Monthly Benefit.

Your benefit may be reduced by deductible sources of income and disability
earings. Some disabilities may not be covered or may be limited under this
coverage.

Your maximum monthly benefit depends on the Option for which you are
enrolled. You are automatically enrolled for Option 1 unless you choose to
enroll for Option 2.

Option 1: $10,000.00.

(52201-5)
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 6 of 49 PagelID 8

Option 2: $12,000.00.

Maximum Period

of Benefits: Your Age on
Date Disability
Begins

Under age 61
Age 61

Age 62

Age 63

Age 64

Age 65

Age 66

Age 67

Age 68

Age 69 and over

Your Maximum Benefit
Duration

To your normal retirement age*, but not less than 60 months
To your normal retirement age*, but not less than 48 months
To your normal retirement age*, but not less than 42 months
To your normal retirement age*, but not less than 36 months
To your normal retirement age’, but not less than 30 months
24 months
21 months
18 months
15 months
12 months

*Your normal retirement age is your retirement age under the Social
Security Act where retirement age depends on your year of birth.

No contributions are required for your coverage while you are receiving
payments under this plan.

Cost of Coverage: The lang term disability plan is provided to you on a contributory basis. You
will be informed of the amount of your contribution when you enroll.

The above items are only highlights of your coverage. For a full description please read this

entire Group Insurance Certificate.

IMPORTANT INFORMATION FOR RESIDENTS OF CERTAIN STATES: There
are state-specific requirements that may change the provisions under the coverage(s) described in
this Group Insurance Certificate. If you live in a state that has such requirements, those requirements
will apply to your coverage(s) and are made a part of your Group Insurance Certificate. Prudential
has a website that describes these state-specific requirements. You may access the website at
www.prudential.com/etonline. When you access the website, you will be asked to enter your state of
residence and your Access Code. Your Access Code is 52201.

if you are unable to access this website, want to receive a printed copy of these requirements or have
any questions, call Prudential at 1-866-439-9026.

83500
CBH-LTD-1013

(52201-5)
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 7 of 49 PagelD 9

Table of Contents

BENEFIT HIGHLIGHTS - LONG TERM DISABILITY PLAN u.cccccssssscesssssssssssscsssssssesesseessnsesessonsnereseeens 1
CERTIFICATE OF COVERAGE ..csscsssssssssssssesssssusssscsscsssssussessunsensssseesssnsuscerssnssecssseessssunssesanseeeceneeeseeeens 4
GENERAL PROVISIONS.......sscssssssssssesessssssesssssesesssssssesssssssssssusscsssssesersesvecaraseeserssneearersuscassunesessseaneesenea 5
LONG TERM DISABILITY COVERAGE - BENEFIT INFORMATION ..sscssscsssssscssssssessssssecssesseeseerssene 10
LONG TERM DISABILITY COVERAGE — OTHER BENEFIT FEATURES. ......ccssssssssscssseccsssecsessssees 23
LONG TERM DISABILITY COVERAGE — OTHER SERVICES .o...sssssssccssssssscssscecssssescsssscesseersneeeees 24
LONG TERM DISABILITY COVERAGE — REHABILITATION SERVICES ......c.secssssesscsecssssssesseessseee 25
LONG TERM DISABILITY GOVERAGE - CLAIM INFORMATION .u.scsssesssscsssssssssssssetsssssseseeseeseeenneens 29
GLOSSARY -eccsssssssssssssssssssscssssesssessenssnssesssssnsueeeessssssseesssssusssesssssssessessusessersssesesssonsuseaseessuavensssrenneueess 32
83500

CTC-1001 (52201-5)
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 8 of 49 PagelD 10

The Prudential Insurance Company of America

Certificate of Coverage

The Prudential Insurance Company of America (referred to as Prudential) welcomes you to the
plan.

This is your Certificate of Coverage as long as you are eligible for coverage and you meet the
requirements for becoming insured. You will want to read this certificate and keep itina safe
place.

Prudential has written this certificate in booklet format to be understandable to you. If you
should have any questions about the content or provisions, please consult Prudential’s claims
paying office. Prudential will assist you in any way to help you understand your benefits.

The benefits described in this Certificate of Coverage are subject in every way to the entire
Group Contract which includes this Group insurance Certificate.

Prudential’s Address

The Prudential insurance Company of America
731 Broad Street
Newark, New Jersey 07102

83500
CERT-1001 (S-3)
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 9 of 49 PageID 11

General Provisions

What Is the Certificate?
This certificate is a written document prepared by Prudential which tells you:
e the coverage to which you may be entitled;
« towhom Prudential will make a payment; and

e the limitations, exclusions and requirements that apply within a plan.

General Definitions used throughout this certificate include:
You means a person who is eligible for Prudential coverage.
We, us, and our means The Prudential Insurance Company of America.

Teammate means a person who is in active employment with the Empfoyer for the minimum
hours requirement.

Active employment means you are working for your Employer for earnings that are paid
regularly and that you are performing the material and substantial duties of your regular
occupation. You must be working at least 30 hours per week. If you are a partner or proprietor
of the Employer, that work must be in the conduct of the Employer's business.

Your worksite must be:
* your Employer's usual place of business;

* an alternate work site at the direction of your Employer other than your home unless clear
specific expectations and duties are documented: or

e alocation to which your job requires you to travel.
Normal vacation is considered active employment.
Temporary and seasonal workers are excluded from coverage.

Individuals whose employment status is being continued under a severance or termination
agreement will not be considered in active employment.

Employer means the Contract Holder, and includes any division, subsidiary or affiliate who is
reported to Prudential in writing for inclusion under the Group Contract, provided that Prucential
has approved such request.

Contract Holder means the Employer to whom the Group Contract is issued.
insured means any person covered under a coverage.

Plan means a line of coverage under the Group Contract.

83500
CGP-1024 (52201-5)
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 10 of 49 PageID 12

When Are You Eligible for Coverage?

If you are working for your Employer in a covered class, the date you are eligible for coverage
is the later of:

e the plan's program date; and

e the day after you complete your employment waiting period.

You do not have to complete a new employment waiting period if:

* your insurance ends because you stop working for your Employer for any reason; and

* you resume working for your Employer in a covered class within 6 months after your
insurance ended.

Covered class means your class as determined by the Contract Holder. This will be done
under the Contract Holder's rules, on dates the Contract Holder sets. The Contract Holder must
not discriminate among persons in like situations. You cannot belong to more than one class for
insurance on each basis, Contributory or Non-contributory Insurance, under a plan. “Class"'
means covered class, benefit class or anything related to work, such as position or earnings,
which affects the insurance available. If you are a Teammate of more than one Employer
included under the Group Contract, for the insurance you will be considered a Teammate of only
one of those Employers. Your service with the others will be treated as service with that one.

Employment waiting period means the continuous period of time that you must be ina
covered class before you are eligible for coverage under a plan. The period must be agreed
upon by the Employer and Prudential.

When Does Your Coverage Begin?

When your Employer pays the entire cost of your coverage under a plan, you will be covered at
12:01 am. on the later of:

e the date you are eligible for coverage; and

e the date you are in active employment. If you are not in active employment on the date
your coverage would normally begin, it will begin on the date you return to active
employment.

When you and your Employer share the cost of your coverage under a plan, you will be covered
at 12:01 a.m. on the latest of:

e the date you are eligible for coverage, if you enroll for it on or before that date:

e the date you enroll for coverage, if you enroll for it within 31 days after the date you are
eligible for coverage:

e the date Prudential approves your application, if evidence of insurability is required; or

e the date you are in active employment. If you are not in active employment on the date
your coverage would normally begin, it will begin on the date you return to active
employment.

83500
CGP-1024 (52201-5)
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 11 of 49 PageID 13

The Contract Holder may not waive an evidence of insurability requirernent for any reason.
Evidence of insurability means a statement of your medical history which Prudential will use to
determine if you are approved for coverage.

When Is Evidence of Insurability Required?

In any of these situations, you must give evidence of insurability, provided at your expense. This
requirement will be met when Prudential decides the evidence is satisfactory.

® When you and your Employer share the cost of your coverage under a plan, you enroll for
coverage more than 31 days after the date you are eligible for it.

e You re-enroll for coverage after you voluntarily cancelled it.
* You enroll after any coverage ends because you did not pay a required contribution.

* You have not met a previous evidence requirement to become covered under any plan the
Employer has with Prudential.

An evidence of insurability forrn can be obtained from your Employer.

How Do You Enroll For Coverage?

You must enroll on a form approved by Prudential and agree to pay the required contributions.

When Will Changes to Your Coverage Take Effect?

Once your coverage begins, any increased or additional coverage will take effect on the latest
of:

1. the effective date of the change, if you are:
e in active employment:
* ona temporary layoff;
e on leave of absence; or
* working reduced hours, for reasons other than disability.
2. the date Prudential approves your application, if evidence of insurability is required; or

3. the date you return to active employment, if you are not in active employment due to injury
or sickness.

An increase in your long term disability coverage may be subject to a pre-existing condition
limitation as described in the plan. Any decrease in coverage will take effect immediately upon
the effective date of the change. Neither an increase nor a decrease in coverage will affect a
payable claim that occurs prior to the increase or decrease.

Reduced hours means you are working less than the number of hours required to be
considered in active employment.

83500
CGP-1024 (52201-5)
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 12 of 49 PagelD 14

Payable claim means a claim for which Prudential is liable under the terms of the Group
Contract.

Once Your Coverage Begins, What Happens If You Are Temporarily Not Working
Or If You Are Working Reduced Hours?

lf you are on a temporary layoff, and if premium is paid, you will be covered to the end of the
month following the month in which your temporary layoff begins.

if you are on a Jeave of absence, and if premium is paid, you will be covered to the end of the
month following the month in which your leave of absence begins. But, with respect to leave of
absence under the federal Family and Medical Leave Act of 1993 (FMLA) or similar state law, if
it is your employer's policy to allow a longer period of continued coverage for FMLA leaves, this
policy will be used to determine the period of continued coverage for your FMLA leave.
Continuation of such coverage pursuant to this provision is contingent upon Prudential’s timely
receipt of premium payments and written confirmation of your FMLA leave by your Employer.

if you are working reduced hours, for reasons other than disability, and if premium is paid, you
will be covered to the end of the month following the month in which your reduced hours begin.

Temporary layoff means you are temporarily absent from active employment for a period of
time that has been agreed to in advance in writing by your Employer, other than for reasons in
connection with any severance or termination agreement. Your normal vacation time, any
period of disability or FMLA leave is not considered a temporary layoff.

Leave of absence means you are temporarily absent fram active employment for a period of
time that has been agreed to in advance in writing by your Employer, other than for reasons in
connection with any severance or termination agreement. Your normal vacation time or any
period of disability is not considered a leave of absence.

When Does Your Coverage End?

Your coverage under the Group Contract or a plan ends on the earliest of.

83500

the date the Group Contract or a plan is canceled;

the date you are no longer a member of the covered classes;

the date your covered class is no longer covered;

the last day of the period for which you made any required contributions:

the last day you are in active employment except as provided under the Once Your
Coverage Begins, What Happens If You Are Temporarily Not Working Or if You Are
Working Reduced Hours? section; or

the date you are na longer in active employment due to a disability that is not covered
under the plan. The disabilities that are not covered are shown in the What Disabilities Are
Not Covered Under Your Plan? section of the Long Term Disability Coverage Benefit
Information pages.

CGP-1024 (52201-5)
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 13 of 49 PagelID 15

Does the Coverage under a Plan Replace or Affect any Workers’ Compensation or
State Disability Insurance?

The coverage under a plan does not replace or affect the requirements for coverage by workers’
compensation or state disability insurance.

Does Your Employer Act as Prudential’s Agent?
For purposes of the Group Contract, your Employer acts on its own behalf. Under no

circumstances will your Employer be deemed the agent of Prudential.

Does This Certificate Address Any Rights to Other Benefits or Affect Your
Employment with Your Employer?

This certificate sets forth only the terms and conditions for coverage and receipt of benefits for
Long Term Disability. It does not address and does not confer any rights, or take away any
rights, if any, to other benefits or employment with your Employer. Your rights, if any, to other
benefits or employment are solely determined by your Employer. Prudential plays no role in
determining, interpreting, or applying any such rights that may or may not exist.

How Can Statements Made in Your Application for this Coverage be Used?

Prudential considers any statements you or your Employer make in a signed application for
coverage a representation and not a warranty. If any of the statements you or your Employer
make are not complete and/or not true at the time they are made, we can:

e reduce or deny any claim: or
® cancel your coverage from the original effective date.

If a statement is used in a contest, a copy of that statement will be furnished to you or, in the
event of your death or incapacity, to your eligible survivor or personal representative.

A statement will not be contested after the amount of insurance has been in force, before the
contest, for at least two years during your lifetime.

We will use only statements made in a signed application as a basis for doing this.
If the Employer gives us information about you that is incorrect, we will:

* use the facts to decide whether you have coverage under the plan and in what amounts;
and

e make a fair adjustment of the premium.

What Happens if You Misstate Your Age?

if your benefits under the coverage depend on your age, and your age is found to have been
misstated, the benefits will be changed to those that apply fo your correct age.

83500
CGP-1024 (52201-5)
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 14 of 49 PageID 16

Long Term Disability Coverage

BENEFIT INFORMATION

How Does Prudential Define Disability?
You are disabled when Prudential determines that:

e you are unable to perform the material and substantial duties of your regular
occupation due to your sickness or injury, and

e you are under the regular care of a doctor, and
*® you have a 20% or more loss in your monthly earnings due to that sickness or injury.

After 24 months of payments, you are disabled when Prudential determines that due to the same
sickness or injury:

* you are unable to perform the duties of any gainful occupation for which you are
reasonably fitted by education, training or experience; and

* you are under the regular care of a coctor.

The loss of a professional or occupational license or certification does not, in itself, constitute
disability.

Prudential will assess your ability to work and the extent to which you are able to work by
considering the facts and opinions from:

* your doctors; and
* doctors, other medical practitioners or vocational experts of our choice.

When we may require you to be examined by doctors, other medical practitioners or vocational
experts of our choice, Prudential will pay for these examinations. We can require examinations
as often as it is reasonable to do so. We may also require you to be interviewed by an
authorized Prudentia! Representative. Refusal to be examined or interviewed may result in
denial or termination of your claim.

Material and substantial duties means duties that:
* are normally required for the performance of your regular occupation; and
e cannot be reasonably omitted or modified.

Regular occupation means the occupation you are routinely performing when your disability
begins. Prudential will look at your occupation as it is normally performed instead of how the
work tasks are performed for a specific employer or at a specific location.

Sickness means any disorder of your body or mind, but not an injury; pregnancy including
abortion, miscarriage or childbirth. Disability must begin while you are covered under the plan.

83500
CBI-LTD-1157 (52201-5)
10
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 15 of 49 PagelD 17

Injury means a bodily injury that:

e is the direct result of an accident;

e isnot related to any cause other than the accident; and
* results in immediate disability.

Disability must begin while you are covered under the plan.
Regular care means:

* you personally visita doctor as frequently as is medically required, according to generally
accepted medical standards, to effectively manage and treat your disabling condition(s);
and

* you are receiving the most appropriate treatment and care, which conforms with generally
accepted medical standards, for your disabling condition(s} by a doctor whose speciaity or
experience is the most appropriate for your disabling condition(s), according to generally
accepted medical standards.

Doctor means a person who is performing tasks that are within the limits of his or her medical
license; and

« is licensed to practice medicine and prescribe and administer drugs or to perform surgery;
or

e has a doctoral degree in Psychology (Ph.D. or Psy.D.) whose primary practice is treating
patients; or

*« isa legally qualified medical practitioner according to the laws and regulations of the
governing jurisdiction.

Prudential will not recognize any relative including, but not limited to, you, your spouse, ora
child, brother, sister, or parent of you or your spouse as a doctor for a claim that you send to us.

Monthly earnings means your gross monthly income from your Employer in effect just prior to
your date of disability. It does not include income received from commissions, bonuses,
overtime pay, any other extra compensation, or income received from sources other than your
Employer.

If you become disabled while you are on a covered layoff or leave of absence, we will use your
monthly earnings from your Employer in effect just prior to the date your absence begins.

Gainful occupation means an occupation, including self employment, that is or can be
expected to provide you with an income within 12 months of your return to work, that exceeds:

* 60% of your indexed monthly earnings, if you are working; or
® 50% of your monthly earnings, if you are not working.

But, if you enrolled for Option 2, it means an occupation, including self employment, that is or
can be expected to provide you with an income within 12 months of your return to work, that
exceeds:

83500
CBI-LTD-1151 (52201-5)
11
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 16 of 49 PageID 18

* 60% of your indexed monthly earnings, if you are working; or
« 60% of your monthly earnings, if you are not working.

Indexed monthly earnings means your monthly earnings as adjusted on each July 1 provided
you were disabled for all of the 12 months before that date. Your monthly earnings will be
adjusted on that date by the lesser of 10% or the current annual percentage increase in the
Consumer Price Index. Your indexed monthly earnings may increase or remain the same, but
will never decrease.

The Consumer Price Index (CPI-VW) is published by the U.S. Department of Labor. Prudential
reserves the right to use some other similar measurement if the Department of Labor changes or
stops publishing the CPI-W.

Indexing is only used to determine your percentage of lost earnings while you are disabled and
working.
How Long Must You Be Disabled Before Your Benefits Begin?

You must be continuously disabled through your elimination period. Prudential will treat your
disability as continuous if your disability stops for 30 consecutive days or less during the
elimination period. The days that you are not disabled will not count toward your elimination
period.

Your elimination period is 180 days.

Elimination period means a period of continuous disability which must be satisfied before you
are eligible to receive benefits from Prudential. If you become covered under a group long term
disability plan that replaces this plan during your elimination period, your elimination period
under this plan will not be met.

Can You Satisfy Your Elimination Period If You Are Working?

Yes, provided you meet the definition of disability.

When Will You Begin to Receive Disability Payments?

You will begin to receive payments when we approve your claim, providing the elimination period
has been met. We will send you a payment each month for any period for which Prudential is
liable.

How Much Will Prudential Pay If You Are Disabled and Not Working?

We will follow this process to figure out your monthly payment.

1. If you are enrolled for Option 1, multiply your monthly earnings by 50%. But, if you are
enrolled for Option 2, multiply your monthly earnings by 60%.

2. If you are enrolled for Option 1, the maximum monthly benefit is $10,000.00. But, if you
are enrolled for Option 2, the maximum monthly benefit is $12,000.00.

83500
CBI-LTD-1154 (52201-5)
12
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 17 of 49 PageID 19

3. Compare the answer in item 1 with the maximum monthly benefit. The lesser of these two
amounts is your gross disability payment.

4. Subtract from your gross disability payment any deductible sources of income.
That amount figured in item 4 is your monthly payment.

After the elimination period, if you are disabled for less than 1 month, we will send you 1/30th of
your payment for each day of disability.

Monthly payment means your payment after any deductible sources of income have been
subtracted from your gross disability payment.

Maximum monthly benefit means the maximum benefit amount for which you are insured
under this plan.

Gross disability payment means the benefit amount before Prucential subtracts deductible
sources of income and disability earnings.

Deductible sources of income means income from deductible sources listed in the plan that
you receive or are entitled to receive while you are disabled. This income will be subtracted
from your gross disability payment.

How Much Will Prudential Pay If You Work While You Are Disabled?

We will send you the monthly payment if you are disabled and your monthly disability earnings,
if any, are less than 20% of your indexed monthly earnings due to the same sickness or injury.

lf you are disabled and your monthly disability eamings are 20% or more of your indexed
monthly earnings, due to the same sickness or injury, Prudential will figure your payment as
follows:

During the first 12 months of payments, while working, your monthly payment will not be reduced
as long as disability earnings plus the gross disability payment does not exceed 100% of
indexed monthly earnings.

1. Add your monthly disability earnings to your gross disability payment.
2. Compare the answer in item 1 to your indexed monthly earnings.

If the answer from item 1 is less than or equal to 100% of your indexed monthly earnings,
Prudential will not further reduce your monthly payment.

If the answer from item 1 is more than 100% of your indexed monthly earnings, Prudential will
subtract the amount over 100% from your monthly payment.

After 12 months of payments, while working, you will receive payments based on the percentage
of income you are losing due to your disability.

1. Subtract your disability earnings from your indexed monthly earnings.

2. Divide the answer in item 1 by your indexed monthly earnings. This is your percentage of
lost earnings.

83500
CBI-LTD-1151 (52201-5)
13
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 18 of 49 PagelID 20

3. Multiply your monthly payment by the answer in item 2.
This ts the amount Prudential will pay you each month.

During the first 24 months of disability payments, if your monthly disability earnings exceed 80%
of your indexed monthly earnings, Prudential will stop sending you payments and your claim will
end.

Beyond 24 months of disability payments, if your monthly disability earnings exceed 60% of your
indexed monthly earnings, Prudential will stop sending you payments and your claim will end.

Prudential may require you to send proof of your monthly disability earnings on a monthly basis.
We will adjust your payment based on your monthly disability earnings.

As part of your proof of disability earnings, we can require that you send us appropriate financial
records, including copies of your IRS federal income tax return, W-2’s and 1099's, which we
believe are necessary to substantiate your income.

Disability eamings means the earnings which you receive while you are disabled and working,
plus the earnings you could receive if you were working to your greatest extent possible. This
would be, based on your restrictions and limitations:

* During the first 24 months of disability payments, the greatest extent of work you are able to
do in your regular occupation, that is reasonably available.

e¢ Beyond 24 months of disability payments, the greatest extent of work you are able to do in
any occupation, that is reasonably available, for which you are reasonably fitted by
education, training or experience.

Salary continuance paid to supplernent your disability earnings will not be considered payment
for work performed.
What Happens If Your Disability Earnings Fluctuate?

If your disability earnings are expected to fluctuate widely from month to month, Prudential may
average your disability earnings over the most recent 3 months to determine if your claim should
continue subject to all other terms and conditions in the plan.

If Prudential averages your disability earnings, we will terminate your claim if:

e During the first 24 months of cisability payments, the average of your disability earnings
from the last 3 months exceeds 80% of indexed monthly earnings; or

e Beyond 24 months of disability payments, the average of your disability earnings from the
last 3 months exceeds 60% of indexed monthly earnings.

We will not pay you for any month during which disability earnings exceed the above amounts.

What Are Deductible Sources of Income?

Prudential will deduct from your gross disability payment the following deductible sources of
income:

83500
CBI-LTD-1151 (52201-5)
14
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 19 of 49 PageID 21

1. The amount that you receive or are entitled to receive as loss of time benefits under:
(a) aworkers' compensation law;
(0) anoccupational disease law; or
(c) any other act or fawwith similar intent.

2. The amount that you receive or are entitled to receive as loss of time disability income
payments under any:

(a) state compulsory benefit act or flaw.
(b) automobile liability insurance policy required by law.

(c) insurance or a health or welfare plan or other group insurance plan where the
Employer, directly or indirectly, has paid all or part of the cost or made payroll
deductions.

(d) governmental retirement system as the resuit of your job with your Employer.

3. The gross amount that you, your spouse and children receive or are entitled to receive as
loss of time disability payments because of your disability under:

(a) the United States Social Security Act;
(b) the Railroad Retirement Act:

(c}) the Canada Pension Plan;

(d) the Quebec Pension Plan; or

(e) any similar plan or act.

Amounts paid to your former spouse or to your children living with such spouse will not be
included.

4. The gross amount that you receive as retirement payments or the gross amount your
spouse and children receive as retirement payments because you are receiving payments
under:

(a) the United States Social Security Act;
(b) the Railroad Retirement Act:

(c) the Canada Pension Plan;

(d) the Quebec Pension Plan; or

(e) any similar plan or act.

Benefits paid to your former spouse or to your children living with such spouse will not be
included.

5. The amount that you:

83500
CBI-LTD-1151 (52201-5)
15
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 20 of 49 PageID 22

(a) receive as disability payments under your Employer's retirement plan:

(b) voluntarily elect to receive as retirement or early retirement payments under your
Ermployer’s retirement plan; or

(c) receive as retirement payments when you reach normal retirement age, as defined in
your Employer's retirement plan.

Disability payments under a retirement plan will be those benefits which are paid due to
disability and do not reduce the retirement benefits which would have been paid if the
disability had not occurred.

Retirement payments will be those benefits which are paid based on your Employer's
contribution to the retirement plan. Disability benefits which reduce the retirement benefits
under the plan will also be considered as a retirement benefit.

Amounts received do not include amounts rolled over or transferred to any eligible
retirement plan. Prudential will use the definition of eligible retirement plan as defined in
Section 402 of the Internal Revenue Code including any future amendments which affect
the definition.

6. The amount you receive under the maritime doctrine of maintenance, wages and cure.
This includes only the “wages” part of such benefits.

~~

The amount that you receive, due to your disability, from a third party (after subtracting
attorney’s fees) by judgment, settlernent or otherwise.

8. The amount of loss of time benefits that you receive or are entitled to receive under any
salary continuation or accumulated sick leave to the extent that your monthly payment
and deductible sources of income, including any other group disability benefits, exceed or
would exceed 100% of your monthly earnings.

9. The amount that you receive from a partnership, proprietorship or any similar draws.

10. The amount that you receive or are entitled to receive under any unemployment income act
or faw due to the end of employment with your Employer.

With the exception of retirement payments, or amounts that you receive from a partnership,
proprietorship or any similar draws, Prudential will only subtract deductible sources of income
which are payable as a result of the same disability.

We will not reduce your payment by your Social Security retirement payments if your disability
begins after age 65 and you were already receiving Social Security retirement payments.

Law, plan or act means the original enactment of the law, plan or act and all amendments.

Retirement plan means a defined contribution plan or defined benefit plan. These are plans
which provide retirement benefits to Teammates and are not funded entirely by Teammate
contributions,

Salary continuation or accumulated sick leave means continued payments to you by your
Employer of all or part of your monthly earnings, after you become disabled as defined by the
Group Contract. This continued payment must be part of an established plan maintained by
your Employer for the benefit of a Teammate covered under the Group Contract. Salary
continuation or accumulated sick leave does not include compensation paid to you by your

83500
CBI-LTD-1151 (52201-5)
16
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 21 of 49 PageID 23

Employer for work you actually perform after your disability begins. Such compensation is
considered disability earnings, and would be taken into account as such, in calculating your
monthly payment.

What Are Not Deductible Sources of Income?

Prudential will not deduct from your gross disability payrnent income you receive from, but not
limited to, the following sources:

e  401(k) plans;

e profit sharing plans;

e = thrift plans;

e tax sheltered annuities;

* stock ownership plans:

* non-qualified plans of deferred compensation;
e pension plans for partners;

e military pension and disability income plans;
e credit disability insurance;

e franchise disability income plans;

e §=aretirement plan from another Employer;

* = individual retirement accounts (IRA).

What If Subtracting Deductible Sources of Income Results in a Zero Benefit?
(Minimum Benefit)

The minimum monthly payment is $100.00.

Prudential may apply this amount toward an outstanding overpayment.

What Happens When You Receive a Cost of Living Increase from Deductible
Sources of Income?

Once Prudential has subtracted any deductible source of income from your gross disability
payment, Prudential will not further reduce your payment due to a cost of living increase from
that source.

83500
CBI-LTD-1151 (52201-5)
17
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 22 of 49 PagelD 24

What If Prudential] Determines that You May Qualify for Deductible Income
Benefits?

if we determine that you may qualify for benefits under item 1, 2, or 3 in the deductible sources
of income section, we will estimate your entitlement to these benefits. We can reduce your
payment by the estimated amount if such benefits have not been awarded.

However, we will NOT reduce your payment by the estimated amount under item 1, 2, or 3 in the
deductible sources of income section if you:

e apply for the benefits:
* appeal any denial to all administrative levels Prudential feels are necessary; and

e — sign Prudential’s Reimbursement Agreement form. This form states that you promise to
pay us any overpayment caused by an award.

If your payment has been reduced by an estimated amount, your payment will be adjusted when
we receive proof:

e of the amount awarded; or

e that benefits have been denied and all appeals Prudential feels are necessary have been
compieted. In this case, a lump sum refund of the estimated amount will be made to you.

If we determine that you may qualify for benefits under item 8 or 10 in the deductible sources of
income section, we will estimate your entitlement to these benefits. We can reduce your
payment by the estimated amount if such benefits have not been received.

If your payment has been reduced by an estimated amount, your payment will be adjusted when
we receive proof:

e of the amount received; or
« that benefits have been denied. In this case, a lump sum refund of the estimated amount
will be made to you.
What Happens If You Receive a Lump Sum Payment?

if you receive a lump sum payment from any deductible source of income, the lump sum will be
pro-rated on a monthly basis over the time period for which the sum was given. If no time period
is stated, we will use a reasonable one.

How Long Will Prudential Continue to Send You Payments?

Prudential will send you a payment each month up to the maximum period of payment. Your
maximum period of payment is:

Your Age on Date Your Maximum Period
Disability Begins of Benefits

Under age 61 To your normal retirement age*, but not less than 60 months
Age 61 To your normal retirement age*, but not less than 48 months
83500
CBI-LTD-1151 (52201-5)

18
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 23 of 49 PageID 25

Age 62 To your normal retirement age*, but not less than 42 months
Age 63 To your normal retirement age*, but not less than 36 months
Age 64 To your normal retirement age*, but not fess than 30 months
Age 65 24 months
Age 66 21 months
Age 67 18 months
Age 68 15 months
Age 69 and over 42 months

*Your normal retirement age is your retirement age under the Social Security Act
where retirement age depends on your year of birth.

We will stop sending you payments while you are incarcerated as a result of a conviction.
We will stop sending you payments and your claim will end on the earliest of the following:

1. During the first 24 months of payments, when you are able to work in your regular
occupation on a part-time basis but you choose not to; after 24 months of payments, when
you are able to work in any gainful occupation on a part-time basis but you choose not to.

The end of the maximum period of payment.
The date you are no longer disabled under the terms of the plan.
The date you fail to submit proof of continuing disability satisfactory to Prudential.

The date your disability earnings exceed the amount allowable under the plan.

oOo a fF WY N

The date you die.

Maximum period of payment means the longest period of time Prudential will make payments
to you for any one period of disability.

Part-time basis means the ability to work and earn 20% or more of your indexed monthly
earings.

What Disabilities Have a Limited Pay Period Under Your Plan?

Disabilities which, as determined by Prudential, are due in whole or part to mental illness have
a limited pay period during your lifetime.

The limited pay period for mental illness is 24 months during your lifetime.

Prudential will continue to send you payments for disabilities due in whole or part to mental
illness beyond the 24 month period if you meet one or both of these conditions:

1. if you are confined to a hospital or institution at the end of the 24 month period,
Prudential will continue to send you payments during your confinement.

if you are still disabled when you are discharged, Prudential will send you payments for a
recovery period of up to 90 days.

83500
CBI-LTD-1151 (52201-5)
19
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 24 of 49 PageID 26

if you become reconfined at any time during the recovery period and remain confined for at
least 14 days in a row, Prudential will send payments during that additional confinement
and for one additional recovery period up to 90 more days.

2. In addition to item 1, if, after the 24 month period for which you have received payments,
you continue to be disabled and subsequently become confined to a hospital or institution
for at least 14 days in a row, Prudential will send payments during the length of the
confinement.

Prudential will not pay beyond the limited pay period as indicated above, or the maximum period
of payment, whichever occurs first.

Prudential will not apply the mental illness limitation to dementia if it is a result of:
e stroke;

® = trauma;

e viral infection;

e Alzheimer’s disease; or

« other conditions not listed which are not usually treated by a mental health provider or other
qualified provider using psychotherapy, psychotropic drugs, or other similar methods of
treatment as standardly accepted in the practice of medicine.

Mental illness means a psychiatric or psychological condition regardless of cause. Mental
illness includes but is not limited to schizophrenia, depression, manic depressive or bipolar
illness, anxiety, somatization, substance related disorders and/or adjustment disorders or other
conditions. These conditions are usually treated by a mental health provider or other qualified
provider using psychotherapy, psychotropic drugs, or other similar methods of treatment as
standardly accepted in the practice of medicine.

Confined or confinement for this section means a hospital stay of at least 8 hours per day.

Hospital or institution means an accredited facility licensed to provide care and treatment for
the condition causing your disability.

What Disabilities Are Not Covered Under Your Plan?
Your plan does not cover any disabilities caused by, contributed to by, or resulting from your:
« — intentionally self-inflicted injuries while sane;
* active participation in a riot; or
e commission of a crime for which you have been convicted under state or federal law.
Your plan does not cover a disability due to a pre-existing condition.

Your plan does not cover a disability due to war, declared or undeclared, or any act of war.

83500
CBI-LTD-1151 (52201-5)
20
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 25 of 49 PagelD 27

What Is a Pre-Existing Condition?
You have a pre-existing condition if both 1. and 2. are true:

1. You received medical treatment, consultation, care or services, including diagnostic
measures, or took prescribed drugs or medicines, or followed treatment recommendation in
the 6 months just prior to your effective date of coverage or the date you could become
covered for an increase in benefits.

2. Your disability begins within 12 months of the date your coverage under the plan becomes
effective.

How Does a Pre-Existing Condition Affect an Increase in Your Benefits?

If there is an increase in your benefits due to an amendment of the plan or your enrollment in
another plan option, a benefit limit will apply if your disability is due to a pre-existing condition.

You will be limited to the benefits you had on the day before the increase. The increase will not
take effect until your disability ends.

How Do the Pre-Existing Condition Provisions Work If You Were Covered Under
Your Employer’s Prior Plan?

Special rules apply to pre-existing conditions, if this long term disability plan replaces your
Employer's prior plan and:

® you were covered by that plan on the day before this plan became effective: and
* you became covered under this plan within thirty-one days of its effective date.

The special rules are:

1. If the Employer's prior plan did not have a pre-existing condition exclusion or limitation, then
a pre-existing condition will not be excluded or limited under this plan.

2. Ifthe Employer's prior plan did have a pre-existing condition exclusion ar limitation, then the
limited time does not end after the first 12 months of coverage. Instead it will end on the
date any equivalent limit would have ended under the Employer's prior plan.

3. If the change from your Employer's prior pian to this plan of coverage would result in an
increase in your amount of benefits, the benefits for your disability that is due to a pre-
existing sickness or injury will not increase. Instead the benefits are limited to the amount
you had on the day before the plan change. This applies whether or not the Employer's
prior plan had a pre-existing condition exclusion or limitation.

What Happens If You Return to Work Full Time and Your Disability Occurs
Again?

If you have a recurrent disability, as determined by Prudential, we will treat your disability as
part of your prior claim and you will not have to complete another elimination period if:

83500
CBI-LTD-1151 (52201-5)
21
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 26 of 49 PageID 28

* you were continuously insured under this plan for the period between your prior claim and
your current disability; and

* your recurrent disability occurs within 6 months of the end of your prior claim.

Your recurrent disability will be subject to the same terms of the plan as your prior claim. Any
disability which occurs after 6 months from the date your prior claim ended will be treated as a
new claim. The new claim will be subject to all of the plan provisions.

If you become covered under any other group long term disability plan, you will not be eligible for
payments under the Prudential plan.

Recurrent disability means a disability which is:
* caused by a worsening in your condition; and

« due to the same cause(s) as your prior disability for which Prudential made a Long Term
Disability payment. ,

83500
CBI-LTD-1151 (52201-5)
22
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 27 of 49 PageID 29

Long Term Disability Coverage

OTHER BENEFIT FEATURES

What Benefits Will be Provided to Your Family If You Die?
(Survivor Benefit)

When Prudential receives proof that you have died, we will pay your efigible survivor a survivor
benefit equal to 3 months of your gross disability payment.

The survivor benefit will be paid if, on the date of your death:
® your disability had continued for 180 or more consecutive days; and
e you were receiving or were entitled to receive payments under the plan.

Ifa benefit is payable to a person who is a minor or not capable of giving a valid release for any
payment due, Prudential may, at its option, pay the amount payable to that person or to any
person or institution that appears to Prudential to have assumed the custody and main support
of that person. If any amount is so paid, Prudential! will not have to pay that amount again.

if you have no eligible survivors, payment will be made to your estate.

However, we will first apply the survivor benefit to any overpayment which may exist on your
claim.

Eligible survivor means your spouse, if living; otherwise, your children under age 25.

83500
COTB-LTD-1008 (62201-5)
23
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 28 of 49 PagelD 30

Long Term Disability Coverage

OTHER SERVICES

How Can Prudential Help Your Employer Identify and Provide Worksite
Modification?

Aworksite modification might be what is needed to allow you to perform the material and
substantial duties of your regular occupation with your Employer. One of our designated
professionals will assist you and your Employer to identify a modification we agree is likely to
help you remain at work or return to work. This agreement will be in writing and must be signed
by you, your Employer and Prudential.

When this occurs, Prudential will reimburse your Employer for the cost of the modification up to
the greater of:

e $1000; or

® the equivalent of two months of your gross disability payment.

This benefit is available to you on a one time only basis.
How Can Prudential’s Social Security Claimant Assistance Program Help You
With Obtaining Social Security Disability Benefits?

Prudential can arrange for expert advice regarding your Social Security disability benefits claim
and assist you with your application or appeal, if you are disabled under the plan.

Receiving Social Security disability benefits may enable:

* you to receive Medicare after 24 months of disability payments;
e you to protect your retirement benefits; and

* your family to be eligible for Social Security benefits.

We can assist you in obtaining Social Security disability benefits by:
e helping you find appropriate legal representation;

e obtaining medical and vocational evidence; and

*® reimbursing pre-approved case management expenses.

83500
COTS-LTD-1009 (52201-5)
24
Case 8:21-cv-01602-CEH-CPT Document1-2 Filed 07/02/21 Page 29 of 49 PageID 31

Long Term Disability Coverage

REHABILITATION SERVICES

How Can Prudential’s Rehabilitation Program Help You Return to Work?
Prudential has a rehabilitation program available.

As your file is reviewed, medical and vocational information will be analyzed to determine if
rehabilitation services might help you return to work.

Once the initial review is completed by our rehabilitation program specialists working along with
your doctor and other appropriate specialists, Prudential may elect to offer you and pay for a
rehabilitation program. If the rehabilitation program is not developed by Prudential’s
rehabilitation program specialists, you must receive written approval from Prudential for the
program before it begins.

The rehabilitation program may include, but is not limited to, the following services:
® — coordination with your Employer to assist you to return to work:
*« evaluation of adaptive equipment to allow you to work:

e vocational evaluation to determine how your disability may impact your employment
options;

e job placement services;

e resume preparation;

*® job seeking skills training;

e retraining for a new occupation; or

e assistance with relocation that may be part of an approved rehabilitation program.
Rehabilitation program means a program designed to assist you to return to work.
What Additional Benefits Are Payable When You Participate in a Rehabilitation
Program ?

Prudential will send you a rehabilitation payment each month up to the maximum period of
rehabilitation payment while you are:

*® receiving long term disability benefits under the plan; and
¢ participating in a rehabilitation program that has been approved by Prudential.

Your maximum period of rehabilitation payment is 12 months.

83500
CRS-LTD-1001 (52201-5)
25
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 30 of 49 PageID 32

The monthly rehabilitation payment is equal to 5% of your monthly payment. But the monthly
rehabilitation payment, together with your monthly payment, will not exceed the maximum
monthly benefit.

Maximum period of rehabilitation payment means the longest period of time Prudential will
make rehabilitation payments to you for any one period of disability.

How Can Prudential Help You With Day Care?

Prudential will send you a day care payment each month up to the maximum period of day
care payment while you are:

* receiving long term disability benefits under the plan; and
* participating in a rehabilitation program that has been approved by Prudential.
Your maximum period of day care payment is 12 months.

The monthly day care payment is equal to the amount of your eligible day care expenses up to
the maximum monthly day care amount.

Your maximum monthly day care amount is equal to $500 times the number of eligible
children.

Maximum period of day care payment means the longest period of time Prudential will make
day care payments to you for any one period of disability.

Eligible day care expenses are the monthly expenses you incur for the day care of your eligible
children that are:

e charged by a child-care provider who is not a member of your immediate family (i.e., you,
your spouse, or a child, brother, sister or parent of you or your spouse):

« documented by receipts from the child-care provider which include the child-care provider's
social security number or taxpayer identification number; and

® — specified in the Prudential-approved rehabilitation program as needed in order for you to
participate in the program.

Eligible children means your children age 12 or under who live with you. Your children include
your legally adopted children, and each of your stepchildren and foster children.

How Can Prudential Help You With Spouse and Elder Care?

Prudential will send you a spouse and elder care payment each month up to the maximum
period of spouse and elder care payment while you are:

* receiving long term disability benefits under the plan; and
© — participating in a rehabilitation program that has been approved by Prudential.

Your maximum period of spouse and elder care payment is 12 months.

83500
CRS-LTD-1001 (52201-5)
26
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 31 of 49 PageID 33

The monthly spouse and elder care payment is equal to the amount of your eligible spouse
and elder care expenses up to the maximum monthly spouse and elder care amount.

Your maximum monthly spouse and elder care amount is equal to $500 times the number of
eligible family members.

Maximum period of spouse and elder care payment means the longest period of time
Prudential will make spouse and elder care payments to you for any one period of disability.

Eligible spouse and elder care expenses are the monthly expenses you incur for the care of
your eligible family members that are:

e charged by a licensed adult care provider who is not a member of your immediate family
(i.€., you, your spouse, or a child, brother, sister or parent of you or your spouse):

e documented by receipts from the licensed adult care provider which include the provider's
social security number or taxpayer identification number, and

® — specified in the Prudential-approved rehabilitation program as needed in order for you to
participate in the program.

Eligible family members means each of the following family members who has a chronic
illness or disability.

* your spouse;

¢ your parents and grandparents who live with you; and

® your spouse's parents and grandparents who live with you.
Chronic illness or disability means one in which there is:

e a loss of the ability to perform, without substantial assistance, at least two activities of
daily living for a period of at least 30 consecutive days: or

* a severe cognitive impairment, which requires substantial supervision to protect the
family member from threats to health and safety, for a period of at least 30 consecutive
days.

Substantial assistance means.

e — the physical assistance of another person without which the family member would not be
able to perform an activity of daily living: or

e the constant presence of another person within arm's reach which is necessary to prevent,
by physical intervention, injury to the family member while the family member is performing
an activity of daily living.

Activities of daily living means:

e Bathing - washing oneself by sponge bath, or in either a tub or shower, including the task of
getting into or out of the tub or shower:

83500
CRS-LTD-1001 (52201-5)
27
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 32 of 49 PagelD 34

* Continence - the ability to maintain contro! of bowel and bladder function; or, when unable
to maintain control of bowel and bladder function, the ability to perform associated personal
hygiene (including caring for catheter or colostomy bag);

* Dressing - putting on and taking off all iterns of clothing and any necessary braces,
fasteners or artificial limbs;

e Eating - feeding oneself by getting food into the body from a receptacle (such as a plate,
cup or table) or by feeding tube or intravenously;

*  Taileting - getting to and from the toilet, getting on and off the toilet, and performing
associated personal hygiene;

* Transferring - sufficient mobility to move into or out of a bed, chair or wheelchair or to move
from place to place, either by walking, using a wheelchair or by other means.

Cognitive impairment means a loss or deterioration in intellectual capacity that is:

*« comparable to and includes Alzheimer’s disease and similar forms of irreversible dementia;
and

* measured by clinical evidence and standardized tests that reliably measure impairment in
the individual's short-term or long-term memory, orientation as to person, place or time; and
deductive or abstract reasoning.

Substantial supervision means continual oversight that may include cueing by verbal
prompting, gestures, or other demonstrations by another person, and which is necessary to
protect the family member from threats to the family member’s health or safety.

83500
CRS-LTD-1001 (52201-5)
28
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 33 of 49 PagelID 35

Long Term Disability Coverage

CLAIM INFORMATION

When Do You Notify Prudential of a Claim?

We encourage you to notify us of your claim as soon as possible, so that a claim decision can be
made in a timely manner. Written notice of a claim should be sent within 30 days after the date
your disability begins. However, you must send Prudential written proof of your claim no later
than 90 days after your elimination period ends. If it is not possible to give proof within 90 days,
it must be given no later than 1 year after the time proof is otherwise required except in the
absence of legal capacity.

The claim form is available from your Employer, or you can request a claim form from us. If you
do not receive the form from Prudential within 15 days of your request, send Prudential written
proof of claim without waiting for the form.

You must notify us immediately when you return to work in any capacity.

How Do You File a Claim?

You and your Employer must fill out your own section of the claim form and then give it to your
attending dector. Your doctor should fill out his or her section of the form and send it directly to
Prudential.
What Information Is Needed as Proof of Your Claim?
Your proof of claim, provided at your expense, must show:
* That you are under the regufar care of a doctor.
« Appropriate documentation of your monthly earnings.
e The date your disability began.
e Appropriate documentation of the disabling disorder.

e The extent of your disability, including restrictions and limitations preventing you from
performing your regular occupation or any gainful occupation.

* The name and address of any hospital or institution where you received treatment,
including all attending doctors.

* The name and address of any doctor you have seen.

For your Long Term Disability claim, we may request that you send proof of continuing disability,
satisfactory to Prudential, indicating that you are under the regular care of a doctor. In some
cases, you will be required to give Prudential authorization to obtain additional medical
information, and to provide non-medical information (e.g., copies of your IRS federal income tax

83500
CCLM-1058 (52201-5)
29
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 34 of 49 PagelD 36

return, W-2’s and 1099's) as part of your proof of claim, or proof of continuing disability. This
proof, provided at your expense, must be received within 30 days of a request by us. Prudential
will deny your claim or stop sending you payments if the appropriate information is not
submitted.

Regular care means:

® you personally visita doctor as frequently as is medically required, according to generally
accepted medical standards, to effectively manage and treat your disabling condition(s);
and

* you are receiving the most appropriate treatment and care, which conforms with generally
accepied medical standards, for your disabling condition(s) by a doctor whose specialty or
experience is the most appropriate for your disabling condition(s), according to generally
accepted medical standards.

Doctor means a person who is performing tasks that are within the limits of his or her mecical
license; and

e is licensed to practice medicine and prescribe and administer drugs or to perform surgery;
or

e has a doctoral degree in Psychology (Ph.D. or Psy.D.) whose primary practice is treating
patients: or

« isa legally qualified medical practitioner according to the laws and regulations of the
governing jurisdiction.

Prudential will not recagnize any relative including, but not limited to, you, your spouse, or a
child, brother, sister, or parent of you or your spouse as a doctor for a claim that you send to us.

Hospital or institution means an accredited facility licensed to provide care and treatment for
the condition causing your disability.

Who Will Prudential Make Payments To?

Prudential will make payments to you.

What Happens If Prudential Overpays Your Claim?
Prudential has the right to recover any overpayments due to:
e fraud;
® any error Prudential makes in processing a claim; and
* your receipt of deductible sources of income.

You must reimburse us in full. We will determine the method by which the repayment is to be
made.

Prudential will not recover more money than the amount we paid you.

83500
CCLM-1058 (52201-5)
30
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 35 of 49 PageID 37

What Happens If Prudential Denies Your Claim?

You are entitled to have your claim reviewed ce novo in any court with jurisdiction, and to a jury
trial, if:

e your claim has been denied in whole or in part; and

* you have exhausted your administrative remedies.

What Are the Time Limits for Legal Proceedings?

You can start legal action regarding your claim 60 days after proof of claim has been given and
up to 3 years from the time proof of claim is required, unless otherwise provided under federal
law.

How Wil Prudential Handle Insurance Fraud?

Prudential wants to ensure you and your Employer do not incur additional insurance costs as a
result of the undermining effects of insurance fraud. Prudential promises to focus on all means
necessary to support fraud detection, investigation and prosecution.

it is unlawful to knowingly provide false, incomplete or misleading facts or information to an
insurance company for the purpose of defrauding or attempting to defraud the company.
Penalties may include imprisonment, fines, denial of insurance, and civil damages. Any
insurance company or agent of an insurance company who knowingly provides false, incomplete
or misleading facts or information to a policyholder or claimant for the purpose of defrauding or
attempting to defraud the policyholder or claimant with regard to a settlement or award payable
from insurance proceeds shall be reported to the Colorado Division of Insurance within the
Department of Regulatory Agencies.

83500
CCLM-1058 (52201-5)
31
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 36 of 49 PageID 38

Glossary

Active employment means you are working for your Employer for earnings that are paid regularly
and that you are performing the material and substantial duties of your regular occupation. You must
be working at least 30 hours per week. !f you are a partner or proprietor of the Employer, that work
must be in the conduct of the Employer's business.

Your worksite must be:
* your Employer's usual place of business:

e anatternate work site at the direction of your Employer other than your home unless clear
specific expectations and duties are documented; or

e a location to which your job requires you to travel.
Normal vacation is considered active employment.
Temporary and seasonal workers are excluded from coverage.

Individuals whose employment status is being continued under a severance or termination agreement
will not be considered in active employment.

Activities of daily living means:

e Bathing - washing oneself by sponge bath, or in either a tub or shower, including the task of
getting into or out of the tub or shower:

e Continence - the ability to maintain contro! of bowel and bladder function; or, when unable to
maintain control of bowel and bladder function, the ability to perform associated personal
hygiene (including caring for catheter or colostomy bag);

e Dressing - putting on and taking off all items of clothing and any necessary braces, fasteners or
artificial limbs;

* Eating - feeding oneself by getting food into the body from a receptacle (such as a plate, cup or
table) or by feeding tube or intravenously;

*  Toileting - getting to and from the toilet, getting on and off the toilet, and performing associated
personal hygiene;

® Transferring - sufficient mobility to move into or out of a bed, chair or wheelchair or to move from
place to place, either by walking, using a wheelchair or by other means.

Chronic illness or disability means one in which there is:

e a loss of the ability to perform, without substantial assistance, at least two activities of daily living
for a period of at least 30 consecutive days; or

* asevere cognitive impairment, which requires substantial supervision to protect the family
member from threats to health and safety, for a period of at least 30 consecutive days.

Cognitive impairment means a loss or deterioration in intellectual capacity that is:

83500
CGL-1001 (52201-5)
32
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 37 of 49 PageID 39

* comparable to and includes Alzheimer's disease and similar forms of irreversible dementia; and

* measured by clinical evidence and standardized tests that reliably measure impairment in the
individual’s short-term or long-term memory, orientation as to person, place or time; and
deductive or abstract reasoning.

Confined or confinement for this section means a hospital stay of at least 8 hours per day.
Contract holder means the Employer to whom the Group Contract is issued.

Covered class means your class as determined by the Contract Holder. This will be done under the
Contract Holder's rules, on dates the Contract Holder sets. The Contract Holder must not
discriminate among persons in like situations. You cannot belong to more than one class for
insurance on each basis, Contributory or Non-contributory Insurance, under a plan. "Class" means
covered class, benefit class or anything related to work, such as position or earnings, which affects
the insurance available. If you are a Teammate of more than one Employer included under the
Group Contract, for the insurance you will be considered a Teammate of only one of those
Employers. Your service with the others will be treated as service with that one.

Deductible sources of income means income from deductible sources listed in the plan that you
receive or are entitled to receive while you are disabled. This income will be subtracted from your
gross disability payment.

Disability earings means the earnings which you receive while you are disabled and working, plus
the earnings you could receive if you were working to your greatest extent possible as explained in
the plan.

Salary continuance paid to supplement your disability earnings wiil not be considered payment for
work performed.

Doctor means a person who is performing tasks that are within the limits of his or her medical
license; and

e is licensed to practice medicine and prescribe and administer drugs or to perform surgery; or

e has a doctoral degree in Psychology (Ph.D. or Psy.D.) whose primary practice is treating
patients: or

* isa legally qualified medical practitioner according to the laws and regulations of the governing
jurisdiction.

Prudential will not recognize any relative including but not limited to you, your spouse, or a child,
brother, sister, or parent of you or your spouse as a doctor for a claim that you send to us.

Eligible children (Day Care) means your children age 12 years or under who live with you. Your
children include your legally adopted children, and each of your stepchildren and foster children.

Eligible day care expenses are the monthly expenses you incur for the day care of your eligible
children that are:

e charged by a child-care provider who is not a member of your immediate family (i.e., you, your
spouse, or a child, brother, sister or parent of you or your spouse);

¢ documented by receipts from the child-care provider which include the child-care provider's
social security number or taxpayer identification number, and

83500
CGL-1001 (52201-5)
33
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 38 of 49 PagelID 40

* specified in the Prudential-approved rehabilitation program as needed in order for you to
participate in the program.

Eligible family members means each of the following family members who has a chronic illness or
disability:

e your spouse;
® your parents and grandparents who live with you; and
* your spouse's parents and grandparents who live with you.

Eligible spouse and elder care expenses are the monthly expenses you incur for the care of your
eligible family members that are:

e charged by a licensed adult care provider who is not a member of your immediate family (i.e.,
you, your spouse, or a child, brother, sister or parent of you or your spouse):

*® documented by receipts from the licensed adult care provider which include the provider's social
security number or taxpayer identification number; and

* — specified in the Prudential-approved rehabilitation program as needed in order for you to
participate in the program.

Eligible survivor means your spouse, if living; otherwise, your children under age 25,

Elimination period (LTD) means a period of continuous disability which must be satisfied before you
are eligible to receive benefits from Prudential. If you become covered under a group jong term
disability plan that replaces this plan during your elimination period, your elimination period under this
plan will not be met.

Teammate means a person who is in active employment with the Employer for the minimum hours
requirement.

Employer means the Contract Holder, and includes any division, subsidiary or affiliate who is
reported to Prudential in writing for inclusion under the Group Contract, provided that Prudential has
approved such request.

Employment waiting period means the continuous period of time that you must be in a covered
class before you are eligible for coverage under a plan. The period must be agreed upon by the
Employer and Prudential.

Evidence of insurability means a statement of your medical history which Prudential will use to
determine if you are approved for coverage.

Gainful occupation means an occupation, including self employment, that is or can be expected to
provide you with an income within 12 months of your return to work, that exceeds:

*« 60% of your indexed monthly earnings, if you are working; or
* 350% of your monthly earnings, if you are not working.

But, if you enrolled for Option 2, it means an occupation, including self employment, that is or can be
expected to provide you with an income within 12 months of your return to work, that exceeds:

e 60% of your indexed monthly earnings, if you are working; or

83500
CGL-1001 (52201-5)
34
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 39 of 49 PageID 41

* 60% of your monthly earnings, if you are not working.

Gross disability payment means the benefit amount before Prudential subtracts deductible sources
of income and disability earnings.

Hospital or institution means an accredited facility licensed to provide care and treatment for the
condition causing one’s disability.

Indexed monthly earnings mears your monthly earnings as adjusted on each July 1 provided you
were disabled for ail of the 12 months before that date. Your monthly earnings will be adjusted on
that date by the lesser of 10% or the current annual percentage increase in the Consumer Price
Index. Your indexed monthly earnings may increase or remain the same, but will never decrease.

The Consumer Price Index (CPI-W) is published by the U.S. Department of Labor. Prudential
reserves the right to use some other similar measurement if the Department of Labor changes or
stops publishing the CPI-W.

Indexing is only used to determine your percentage of lost earnings while you are disabled and
working.

Injury means a bodily injury that:

e isthe direct result of an accident;

* isnot related to any cause other than the accident; and

* results in immediate disability.

Disability must begin while you are covered under the plan.

Insured means any person covered under a coverage.

Law, plan or act means the original enactment of the law, plan or act and all amendments.

Leave of absence means you are temporarily absent from active employment for a period of time
that has been agreed to in advance in writing by your Employer, other than for reasons in connection
with any severance or termination agreement. Your normal vacation time or any period of disability is
not considered a leave of absence.

Material and substantial duties means duties that:
e are normally required for the performance of your regular occupation; and
® cannot be reasonably omitted or mocified.

Maximum monthly benefit means the maximum benefit amount for which you are insured under this
plan as shown in the Benefits Highlights.

Maximum period of day care payment means the longest period of time Prudential will make day
care payments to you for any one period of disability.

Maximum period of payment means the longest period of time Prudential! will make payments to
you for any one disability.

Maximum period of rehabilitation payment means the longest period of time Prudential will make
rehabilitation payments to you for any one period of disability.

83500
CGL-1001 (52201-5)
35
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 40 of 49 PageID 42

Maximum period of spouse and elder care payment means the longest period of time Prudential
will make spouse and elder care payments to you for any one period of disability.

Mental illness means a psychiatric or psychological condition regardless of cause. Mental illness
includes but is not limited to schizophrenia, depression, manic depressive, or bipolar illness, anxiety,
somatization, substance related disorders, and/or adjustment disorders or other conditions. These
conditions are usually treated by a mental health provider or other qualified provider using
psychotherapy, psychotropic drugs, or other similar methods of treatment as standardly accepted in
the practice of medicine.

Monthly earnings means your gross monthly income from your Employer as defined in the plan.

If you become disabled while you are on a covered layoff or leave of absence, we will use your
monthly earnings from your Employer in effect just prior to the date your absence begins.

Monthly payment means your payment after any deductible sources of income have been
subtracted from your gross disability payment.

Part-time basis (LTD) means the ability to work and earn 20% or more of your indexed monthly
earnings.

Payable claim means a claim for which Prudential is liable under the terms of the Group Contract.
Plan means a line of coverage under the Group Contract.

Recurrent disability means a disability which is:

* caused by a worsening in your condition; and

* due to the same cause(s) as your prior disability for which Prudential made a Long Term
Disability payment.

Reduced hours means you are working less than the number of hours required to be considered in
active employment.

Regular care means:

* one personally visits a doctor as frequently as is medically required, according to generally
accepted medical standards, to effectively manage and treat one's disabling condition(s); and

* one is receiving the most appropriate treatment and care, which conforms with generally
accepted medical standards, for one’s disabling condition(s) by a doctor whose specialty or
experience is the most appropriate for one’s disabling condition(s), according to generally
accepted medical standards.

Regular occupation means the occupation you are routinely performing when your disability begins.
Prudential will look at your occupation as it is normally performed instead of how the work tasks are
performed for a specific employer or at a specific location.

Rehabilitation program means a program designed to assist you to return to work.

Retirement plan means a defined contribution plan or defined benefit plan. These are plans which
provide retirement benefits to Teammates and are not funded entirely by Teammate contributions.

Salary continuation or accumulated sick leave (LTD) means continued payments to you by your
Employer of all or part of your monthly earnings, after you become cisabled as defined by the Group

83500
CGL-1001 (52201-5)
36
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 41 of 49 PageID 43

Contract. This continued payment must be part of an established plan maintained by your Employer
for the benefit of a Teammate covered under the Group Contract. Salary continuation or
accumulated sick leave does not include compensation paid to you by your Employer for work you
actually perform after your disability begins. Such compensation is considered disability earnings,
and would be taken into account as such, in calculating your monthly payment.

Sickness means any disorder of your body or mind, but not an injury; pregnancy including abortion,
miscarriage or childbirth. Disability must begin while you are covered under the plan.

Substantial assistance means:

e — the physical assistance of another person without which one would not be able to perform an
activity of daily living; or

e the constant presence of another person within arm’s reach which is necessary to prevent, by
physical intervention, injury to oneself while one is performing an activity of daily living.

Substantial supervision means continual oversight that may include cueing by verbal prompting,
gestures, or other demonstrations by another person, and which is necessary to protect one from
threats to one’s health or safety.

Temporary layoff means you are temporarily absent from active employment for a period of time
that has been agreed to in advance in writing by your Employer, other than for reasons in connection
with any severance or termination agreement. Your normal vacation time, any period of disability or
FMLA leave is not considered a temporary layoff.

We, us, and our means The Prudential Insurance Company of America.

You means a person who is eligible for Prudential coverage.

83500
CGL-1001 (52201-5)
37
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 42 of 49 PagelD 44

The Summary Plan Description
is not part of the
Group Insurance Certificate.
It has been provided by
your Employer and included in
your Booklet-Certificate

upon the Employer’s request.

SPD (52201-5)
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 43 of 49 PagelD 45

SUMMARY PLAN DESCRIPTION

This booklet is intended to comply with the disclosure requirements of the regulations issued by the
U.S. Department of Labor under the Employee Retirement Income Security Act (ERISA) of 1974.
ERISA requires that you be givena "Summary Plan Description" which describes the plan and
informs you of your rights under it.

Plan Name
DaVita Inc Long Term Disability Insurance Plan
Plan Number
501
Type of Plan
Teammate Welfare Benefit Plan
Plan Sponsor

DaVita Inc
2000 16th Street
Denver, Colorado 80201

Employer identification Number
51-03545.49
Plan Administrator

DaVita Inc

Attention: Benefits Committee
2000 16th Street

Denver, Colorado 80201

Agent for Service of Legal Process

DaVita Inc

Attention: Dale Boland
2000 16th Street
Denver, Colorado 80201

Plan Year Ends
December 31
Plan Benefits Provided by

The Prudential Insurance Company of America
791 Broad Street
Newark, New Jersey 07102

This Group Contract underwritten by The Prudential Insurance Company of America provides
insured benefits under your Employer's ERISA plan(s). For all purposes of this Group Contract,

SPD (52201-5)
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 44 of 49 PageID 46

the Employer/Policyholder acts on its awn behaif or as an agent of its employees. Under no
circumstances will the Employer/Policyholder be deemed the agent of The Prudential Insurance
Company of America, absent a written authorization of such status executed between the
Employer/Policyholder and The Prudential Insurance Company of America. Nothing in these
documents shall, of themselves, be deemed to be such written execution.

The insurance benefit coverages described in the Booklet are being offered to you under a
single ERISA plan. Coverages described as non contributory or as being paid entirely by the
Employer/Contract Holder (if any) are those paid for directly by the Employer/Contract Holder
such that you have no out of pocket expense for such coverages. However, the premium rate
that the Employer/Contract Holder pays for insurance coverage offered to you under the Plan
may be determined, or in some cases, reduced, in part, based on your contributions for other
coverages or other benefits offered under the Plan. When this occurs, your contributions for one
benefit coverage may cover some or all of the costs or plan expenses for another benefit
coverage offered to you under the Plan.

Loss of Benefits

You must continue to be a member of the class to which this plan pertains and continue to make
any of the contributions agreed to when you enroll. Failure to do so may result in partial or total
loss of your benefits. It is intended that this plan will be continued for an indefinite period of time.
But, the employer reserves the right to change or terminate the plan. This booklet describes
your rights upon termination of the plan.

Claim Procedures

SPD

1. Determination of Benefits

Prudential shail notify you of the claim determination within 45 days of the receipt of your
claim. This period may be extended by 30 days if such an extension is necessary due to
matters beyond the control of the plan. A written notice of the extensian, the reason for the
extension and the date by which the plan expects to decide your claim, shall be furnished to
you within the initial 45-day period. This period may be extended for an additional 30 days
beyond the original 30-day extension if necessary due to matters beyond the contro! of the
plan. A written notice of the additional extension, the reason for the additional extension
and the date by which the plan expects to decide on your claim, shall be furnished to you
within the first 30-day extension period if an additional extension of time is needed.
However, if a period of time is extended due to your failure to submit information necessary
to decide the claim, the period for making the benefit determination by Prudential will be
tolled (i.e., suspended) from the date on which the notification of the extension is sent to
you until the date on which you respond to the request for additional information.

if your claim for benefits is denied, in whole or in part, you or your authorized representative
will receive a written notice from Prudential of your denial. The notice will be written ina
manner calculated to be understood by you and shall include:

(a) the specific reason(s) for the denial,

(o) references to the specific plan provisions on which the benefit determination was
based,

(c) a description of any additional material or information necessary for you to perfect a
claim and an explanation of why such information is necessary,

(52201-5)
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 45 of 49 PagelD 47

SPD

(d) a description of Prudential's appeals procedures and applicable time limits, including a
statement of your right to bring a civil action under section 502(a) of ERISA following
your appeals, and

(e) if an adverse benefit determination is based on a medical necessity or experimental
treatment or similar exclusion or limit, an explanation of the scientific or clinical
judgment for the determination will be provided free of charge upon request.

Appeals of Adverse Determination

If your claim for benefits is denied or if you do not receive a response to your claim within
the appropriate time frame (in which case the claim for benefits is deemed to have been
denied), you or your representative may appeal your denied claim in writing to Prudential
within 180 days of the receipt of the written notice of denial or 180 days from the date such
claim is deemed denied. You may submit with your appeal any written comments,
documents, records and any other information relating to your claim. Upon your request,
you will also have access to, and the right to obtain copies of, all documents, records and
information relevant to your claim free of charge.

A full review of the information in the claim file and any new information submitted to
support the appeal will be conducted by Prudential, utilizing individuals not involved in the
initial benefit determination. This review will not afford any deference to the initial benefit
determination.

Prudential shall make a determination on your claim appeal within 45 days of the receipt of
your appeal request. This period may be extended by up to an additional 45 days if
Prudential determines that special circumstances require an extension of time. A written
notice of the extension, the reason for the extension and the date that Prudential expects to
render a decision shall be furnished to you within the initial 45-day period However, if the
period of time is extended due to your failure to submit information necessary to decide the
appeal, the period for making the benefit determination will be tolled (i.¢., suspended) from
the date on which the notification of the extension is sent to you until the date on which you
respond to the request for additional information.

if the claim on appeal is denied in whole or in part, you will receive a written notification
from Prudential of the denial. The notice will be written in a manner calculated to be
understood by the applicant and shall inctude:

(a) the specific reason(s) for the adverse determination,

(b) references to the specific plan provisions on which the determination was based,

(c) astatement that you are entitled to receive upon request and free of charge
reasonable access to, and make copies of, all records, documents and other
information relevant to your benefit claim upon request,

(d) a description of Prudential’s review procedures and applicable time limits,

(e) astatement that you have the right to obtain upon request and free of charge, a copy
of internal rules or guidelines relied upon in making this determination, and

(f} astatement describing any appeals procedures offered by the plan, and your right to
bring a civil suit under ERISA.

(52201-5)
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 46 of 49 PageID 48

Ifa decision on appeal is not furnished to you within the time frames mentioned above, the
claim shail be deemed denied on appeal.

If the appeal of your benefit claim is denied or if you do not receive a response to your
appeal within the appropriate time frame (in which case the appeal is deemed to have been
denied), you or your representative may make a second, voluntary appeal of your denial in
writing to Prudential within 180 days of the receipt of the written notice of denial or 180 days
from the date such claim is deemed denied. You may submit with your second appeal any
written comments, documents, records and any other information relating to your claim.
Upon your request, you will also have access to, and the right to obtain copies of, all
documents, records and information relevant to your claim free of charge.

Prudential shall make a determination on your second claim appeal within 45 days of the
receipt of your appeal request. This period may be extended by up to an additional 45 days
if Prudential determines that special circumstances require an extension of time. A written
notice of the extension, the reason for the extension and the date by which Prudential
expects to render a decision shall be furnished to you within the initia! 45-day period.
However, if the period of time is extended due to your failure to submit information
necessary to decide the appeal, the period for making the benefit determination will be
tolled from the date on which the notification of the extension is sent to you until the date on
which you respond to the request for additional information.

Your decision to submit a benefit dispute to this voluntary second level of appeal has no
effect on your right to any other benefits under this plan. If you elect to initiate a lawsuit
without submitting to a second level of appeal, the plan waives any right to assert that you
failed to exhaust administrative remedies. if you elect to submit the dispute to the second
level of appeal, the plan agrees that any statute of limitations or other defense based on
timeliness is tolled during the time that the appeal is pending.

If the claim on appeal is denied in whole or in part for a second time, you will receive a
written notification from Prudential of the denial. The notice will be written in a manner
calculated to be understood by the applicant and shall include the same information that

was included in the first adverse determination letter. If a decision on appeal is not
furnished to you within the time frames mentioned above, the claim shall be deemed denied

on appeal.

Rights and Protections

SPD

As a participant in this plan, you are entitled to certain rights and protections under the
Employee Retirement Income Security Act of 1974 (ERISA), as amended. ERISA provides that
all plan participants shall be entitled to:

Receive Information about Your Plan and Benefits

Examine, without charge, at the plan administrator's office and at other specified locations,
such as worksites and union halls, all documents governing the plan, including insurance
contracts and collective bargaining agreements, and a copy of the latest annual report
(Form 5500 Series) filed by the plan with the U.S. Department of Labor and available at the
Public Disclosure Room of the Employee Benefits Security Administration.

Obtain, upon written request to the plan administrator, copies of documents governing the
operation of the plan, including insurance contracts and collective bargaining agreements,
and copies of the latest annual report (Form 5500 Series) and updated summary plan
description. The plan administrator may make a reasonable charge for the copies,

(52201-5)
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 47 of 49 PageID 49

e Receive a summary of the plan’s annual financial report. The plan administrator is required
by law to furnish each participant with a copy of this summary annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for plan participants, ERISA imposes duties upon the people who
are responsible for the operation of the employee benefit plan. The people who operate your
plan, called “fiduciaries” of the plan, have a duty to do so prudently and in the interest of you and
other plan participants and beneficiaries. No one, including your employer, your union, or any
other person, may fire you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.

Enforce Your Rights

if your claim for a welfare benefit is denied or ignored, in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision without charge,
and to appeal any derial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For instance, if you
request a copy of plan documents or the latest annual report frorn the plan and do not receive
them within 30 days, you may file suit ina Federal court. In such a case, the court may require
the plan administrator to provide the materials and pay you up to $110 a day until you receive
the materials, unless the materials were not sent because of reasons beyond the control of the
administrator. if you have a claim for benefits which is denied or ignored, in whole or in part, you
may file suit in a state or Federal court. If it should happen that plan fiduciaries misuse the
plan’s money, or if you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit ina Federal court. The court
will decide who should pay court costs and legal fees. If you are successful, the court may order
the person you have sued to pay these costs and fees. If you lose, the court may order you to
pay these costs and fees, for example, if it finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about your plan, you should contact the plan administrator. If you
have any questions about this statement or about your rights under ERISA, or if you need
assistance in obtaining documents from the plan administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries, Employee Benefits
Security Administration, U.S. Department of Labor, 200 Constitution Avenue N.W., Washington,
DC 20210. You may also obtain certain publications about your rights and responsibilities under
ERISA by calling the publications hotline of the Employee Benefits Security Administration.

SPD (52201-5)
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 48 of 49 PagelD 50

92201, LTD, All Teammates, Ed 11-2016, 5
Case 8:21-cv-01602-CEH-CPT Document 1-2 Filed 07/02/21 Page 49 of 49 PagelID 51

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

MODIFICATIONS OF THE GROUP INSURANCE CERTIFICATE FOR FLORIDA RESIDENTS AS OF
01/10/2020

If you are a resident of Florida, the modifications described under a Coverage heading apply to your Group
Insurance Certificate(s), but only if you are insured for the Coverage under the Group Contract. You are insured
for a coverage as long as (1) the coverage is available to you under the plan of benefits; (2) you are eligible for
the coverage; and (3) you meet the requirements for becoming and remaining insured for the coverage as
described in your Group Insurance Certificate. In addition, a particular modification under a Coverage heading
applies only if (1) all of the conditions described for that modification are met; and (2) that modification is in effect
on the date a covered loss is incurred or a covered disability begins. The benefits applicable to your claim will be
the benefits corresponding to your state of residence on the date the covered loss is incurred or the covered
disability begins.

Long Term Disability

If you are insured for Long Term Disability Coverage under the Group Contract, then:

m There are no modifications that apply to your coverage at this time.

Access Cade 52201 page 1 of 1
